 1

 2

 3

 4

 5
                                    UNITED STATES DISTRICT COURT
 6                                 WESTERN DISTRICT OF WASHINGTON
 7
                                     )
                                     )                   Civil No. 2:18-cv-750 MAT
 8
     JOEL P. LAUREL,                 )
                                     )
 9                                                       ORDER FOR EAJA FEES, COSTS
                     Plaintiff,      )
       vs.                           )                   AND EXPENSES
10
                                     )
     NANCY A. BERRYHILL, DEPUTY      )                   NOTE ON MOTION CALENDAR
11                                                       March 11, 2019 without oral argument
     COMMISSIONER OF SOCIAL SECURITY )
12   FOR OPERATIONS,                 )
                    Defendant.       )
13                                   )

14                                                    ORDER

15          Based upon the Equal Access to Justice Act (EAJA), 28 U.S.C. §2412, and 28 U.S.C. §1920 and

16   Plaintiff’s EAJA petition and the assignment of EAJA fees to Plaintiff’s attorney by Plaintiff, as well as

17   considering Defendant’s response, it is hereby ORDERED that: EAJA attorney’s fees of $6,814.08,

18   expenses of $3.43 ( postage), and costs of $407.20 (copies & filing fee), for a total of $7,224.71 shall:

19          1) Be awarded to Plaintiff pursuant to Astrue v. Ratliff, 560 U.S. ---, 130 S.Ct. 2521, 2531-2,

20   177 L.Ed.2d 91 (2010) and delivered to Plaintiff’s counsel, Rosemary B. Schurman; however,
21          2) If the U.S. Department of the Treasury verifies to the Office of General Counsel that Plaintiff
22   does not owe a debt, the government will honor Plaintiff’s assignment of EAJA Fees and pay EAJA
23

24

25
     Order for EAJA Fees- 18-750 MAT page 1                                Rosemary B. Schurman, WSBA 11451
                                                                                 Attorney at Law PLLC
                                                                                    8123NE 115 Way
                                                                                   Kirkland, WA 98034
                                                                              425-821-8577/fax 888-821-0544
 1   fees, costs and expenses directly to Rosemary B. Schurman.

 2          Dated this 11th day of March, 2019.

 3

 4                                                     A
                                                       Mary Alice Theiler
 5                                                     United States Magistrate Judge

 6

 7

 8   Presented by:
     s/Rosemary B. Schurman
 9   Rosemary Schurman, WSBA 11451
     Attorney for Plaintiff
10   8123 NE 115 Way, Kirkland, WA 98034
     425-821-8577
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Order for EAJA Fees- 18-750 MAT page 2                           Rosemary B. Schurman, WSBA 11451
                                                                            Attorney at Law PLLC
                                                                               8123NE 115 Way
                                                                              Kirkland, WA 98034
                                                                         425-821-8577/fax 888-821-0544
